ON REHEARING
PER CURIAM.
■ We grant appellant’s motion for rehearing and substitute the following opinion:
ON MOTION TO DISMISS APPEAL
We grant appellee’s motion to dismiss this appeal. The trial court entered an order that appointed a receiver, but appellant did not timely appeal that order. Instead, forty days after rendition of the order, appellant filed a motion to vacate which only argued the merits of the order. The trial judge denied the motion and this appeal followed.
In the absence of any allegation of mistake or excusable neglect, appellant’s motion to vacate is tantamount to an untimely motion for rehearing and should have been stricken. See Fla.R.Civ.P. 1.540(b). In any event, to allow appellant to appeal the order denying its motion to vacate gives appellant more time to file an appeal of the order appointing the receiver than allowed by our appellate rules. Fla.R. App.P. 9.130(b).
Accordingly, we order that this appeal be dismissed.
LETTS and GARRETT, JJ., concur.
POLEN, J., concurs in result only.